DRIBBEN, Judge,
concurring:
I concur with Judge Cook’s opinion. In arriving at my conclusion in this case that a limiting instruction was needed, I considered whether accused’s misconduct was of such a nature, that while not a violation of the Uniform Code of Military Justice, it was, nevertheless, a violation of a moral code, which can be reasonably attributed to the triers of fact. It is an accepted principle in the armed establishment of the United States that military ideals and practice require an unqualified dedication and willingness to tell the truth. Ascertaining the principles of a moral code reasonably attributable to members of the military should not prove extraordinarily difficult for the trial judge. He is a commissioned officer who has been trained, works, and in many instances, resides within a military community. From this background, I believe the trial judge has developed an understanding of military principles and the rules by which military professionals live. From this understanding, the trial judge should be able to determine whether to instruct sua sponte when non-criminal misconduct is placed before the court members.